Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's traverse of Election of Species requirement in the reply filed on 01/2682022 is acknowledged.  The traversal is found the requirement is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10-12, 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation "the cap" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the standoff portion" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites “couple with a portion of a first surface of a first flow substrate with second surface of a second flow substrate”. It is assumed to mean “couple with a portion of a first surface of a first flow substrate and with second surface of a second flow substrate”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-20, 24-27, 30, 31 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Vu et al (6394138).
Regarding claim 1, Vu, Fig. 11-22, discloses a flow substrate mounting structure (first 214 from left in Fig 11) comprising: a fastener aperture 224; and an alignment feature 226, wherein the alignment feature comprises an alignment pin removably (Para 32) coupled with the flow substrate mounting structure and an alignment slot (at 218, and an alignment step 216.
As to claim 2, the alignment pin is configured to removably couple with a substrate body aperture (in next 214 Fig 20).
As to claim 3, wherein the alignment slot is configured to couple with an alignment element 216 of a flow substrate 204, wherein the alignment element comprises a plate (216 formed as a flange plate extending from main body).
As to claim 4, the alignment step 206 is configured to couple with a portion of a flow substrate edge portion (of next 214).
As to claim 6, the flow substrate mounting structure is configured to couple with a flow substrate of any thickness (no limits on thickness of 204 with matching length bolts 278).
As to claim 7, Vu, Fig. 11-22, discloses a flow substrate (204) comprising: a substrate body comprising a component attachment surface (at top surface), wherein the component attachment surface comprises a plurality of conduit ports (top ports for 244,250); and a flow substrate mounting structure (first 214 from left) comprising a first aperture and a second aperture (left side bolt holes for receiving bolts from 250), wherein the first aperture and the second aperture are each configured to receive a fastener (blots) for coupling the flow substrate mounting structure 214 with the substrate body 204 (coupled by bolted together with 250).
As to claim 8, a cap (bottom flange of 250) is configured to couple with the substrate body 204.
As to claim 9, the substrate body 204 further comprises a substrate body aperture (Fig 20, each of the flanges have similar alignment pin mechanism) , wherein the substrate body aperture is configured to receive an alignment pin 226.
As to claim 10, the cap (bottom flange of 250) further comprises a cap aperture (bolt holes) and the flow substrate mounting structure comprises a mounting structure aperture (corresponding bolt holes).
As to claim 11, an alignment pin 226  removably coupled with flow substrate aperture (Fig 20).
  As to claim 12, an alignment pin (threaded bolt coupling 250 and 214) is removably coupled with the cap aperture.
As to claim 13, an alignment frame (236, Fig 13) is coupled with the flow substrate mounting structure 214, wherein the alignment frame is configured to align the flow substrate mounting structure 214 with the flow substrate 204 (by blots 266) and wherein the alignment frame is a separate element from the flow substrate and the flow substrate mounting structure.
As to claim 14, flow substrate mounting structure 214 further comprising a first alignment step 218 integrated with the flow substrate mounting structure and the flow substrate further comprising a flow substrate (204) edge 206, wherein the first alignment step is configured to couple with a portion of the flow substrate edge.
As to claim 15, flow substrate mounting structure 214 further comprising an alignment slot (above 218) and the flow substrate further comprising an alignment element (extension 206), wherein the alignment element is configured to removably couple with the alignment slot.
As to claim 16, the alignment element comprises a plate (206 formed as a flange plate extending from main body).
As to claim 17, the flow substrate mounting structure 214 further comprising a channel, wherein the channel comprises a fluid delivery line 211.
As to claim 18, the fluid delivery line 211 fluidly connects at least two of the plurality of fluid conduit ports (inlet and outlet).
As to claim 19, Vu, Fig. 11-22, discloses a flow substrate mounting structure (204, fist left 214,236) comprising: a clamp portion 204,214 configured to couple with a portion of a first surface of a first flow substrate (bottom flange of 250) and with second surface of a second flow substrate 244; a first fastener aperture 268, wherein the first fastener aperture extends through the clamp portion 204,214 and the standoff portion 236 and is configured to receive a fastener 266; and a first locking pin aperture configured to couple with a first locking pin 226.
As to claim 20, a standoff portion 236 is proximate the clamp portion, wherein the standoff portion 236 comprises a second fastener aperture (for 266 in 204) that corresponds (inline shown in Fig 22) to the first fastener aperture and the standoff portion 236  is configured to couple the first substrate (bottom flange of 250) with a mounting surface (top of 204 by locking together 204 and 214 by means of 266) and a second locking pin aperture  for 240) configured to couple with a second locking pin 240, wherein the flow substrate mounting structure is configured to couple with the first substrate (second 214 from left) of a fixed thickness.
As to claim 24, further comprising a first flow substrate 250; and a second flow substrate 244, wherein the flow substrate mounting structure (204, fist left 214,236) couples the first flow substrate to the second flow substrate (through 211) with a leak-free seal 276, wherein a clamping force (bolts coupling together 204 and 214 and 236) is provided by the clamp portion 204, 236 and the standoff portion 236 of the flow substrate mounting structure.
As to claim 25, Vu, Fig. 11-22, discloses a flow substrate mounting structure (first 214) comprising: a fastener aperture 268, wherein the aperture extends through the flow substrate mounting structure; a first locking pin aperture (for 226) configured to couple with a first locking pin 226; and a second locking pin aperture (for other 226) configured to couple with the first locking pin (both locking pins are coupled to every component of 214) , wherein the flow substrate mounting structure is configured to couple with a flow substrate 204 with a fixed thickness, wherein the flow substrate mounting structure is configured to couple with the flow substrate at a flow substrate recess (above 218) .
As to claim 26, Vu, Fig. 11-22, discloses a structure for coupling a plurality of flow substrates (combination of substrates 214) comprising: a flow substrate mounting structure 204 comprising: first and second fastener apertures (for each of 226), wherein the first fastener aperture is configured to couple with a first fastener 226 and the second fastener aperture is configured to couple with a second fastener 226, wherein an alignment fixture 206 is used to align the flow substrate mounting structure with the plurality of flow substrates (combination of substrates 214).
As to claim 27, flow substrate mounting structure 204 is configured to couple with a flow substrate of any thickness, any length, and any width ( flow substrates after the first 214 can be any shape or size).
As to claim 30, an alignment frame 236 is coupled with the flow substrate mounting structure, wherein the alignment frame is configured to align the flow substrate mounting structure with the flow substrate and wherein the alignment frame is a separate element from the flow substrate and the flow substrate mounting structure.
As to claim 31, the alignment fixture 206 is configured to align the flow substrate mounting structure at a 90 degree angle with the flow substrate 264 (through series of 214).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5, 21-23, are  is/are rejected under 35 U.S.C. 103 as being unpatentable over Vu et al (6394138).
Regarding claims 5 and 23, Vu fails to disclose substrate mounting structure material.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made substrate mounting structure material in the device disclosed by Vu using aluminum alloy or a polymer since it has been held that selecting a particular known material is within the general skill of a worker in the art on the basis of its suitability for the intended as a material of obvious design choice use based upon particular application requirements.
As to claims 21 and 22, Vu fails to disclose helical spring retainer in fastener aperture.  However, Official Notice is taken that providing helical spring retainer in fastener, for the purpose of providing fastener support and retention are widely known and notoriously old in the art.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ helical spring retainer in fastener aperture in the device of Vu for the purpose of providing fastener support and retention as is widely known and notoriously old in the art.
Allowable Subject Matter
Claims 28, 29 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753